Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed on 12/30/20.
Claims 19-36 are presented for examination.
Claims 1-18 are canceled.


Information Disclosure Statement’s
5.	The information disclosure statement(s) submitted on 03/18/22 & 12/30/20 have being considered by the examiner and made of record in the application file.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to amendment 
7.	The preliminary amendment filed on 12/30/20 has been acknowledge and accepted by the examiner. 

Drawings
8.	Figures 1-2 should be designated by a legend such as “Prior Art” because only that which is old is illustrated.  See MPEP § 608.02. Corrected drawings in compliance with 37 CFR 1.121 are required in reply to the Office action to avoid abandonment of the application. The replacement sheet should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
9.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprises” in line 4. Correction is required.  See MPEP § 608.01(b). The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  
10.	The abstract also recites, “0units” in line 5. There is a typo graphic error and needs to be fixed.

Claims Objections 
11.	Claims 19, 28 & 34 are objected to because of minor informalities:  
12.	Claim 28, in part, recites, “…processing circuitry…” in line 4.  Since it is recited for the first time in the claim, for clarity it is suggested to change “processing circuitry” to “a processing circuitry”.
13.	Claim 34 is also objected for the same reason as set forth above for claim 28.
14.	Claim 19, in part, recites, “…and/or…” in line 5.  It is suggested to clarify the use of words instead of “/”.
15.	Claim 28 is also objected for the same reason as set forth above for claim 19.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


17.	Claims 19-21, 25-26, 28-30 & 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (hereinafter referred as Ericsson) NPL Document, “Description of solutions for centralized retransmission with option 2” Spokane, USA, 3-7, April, 2017 (as disclosed in the IDS), in view of Paladugu et al. (hereinafter referred as Paladugu) US Patent Application Publication No. 2019/0387561 A1.
	Regarding claims 19 & 28: Ericsson discloses a control plane (CP) data processing apparatus (See FIG. 1 & Section 3: gNB-CU) for synchronizing radio link control re-establishment between a user equipment (UE) (See FIG. 1; a user equipment (UE)) and a base station distributed unit (DU) (See FIG. 1; eNB-DU)  with Packet Data Convergence Protocol (PDCP) data recovery (See FIG. 1 & Section 3; a UE is served by two links via gNB-DU1 and gNB-DU2 with PDCP), the CP data processing apparatus configured to: 
obtain an indication that an uplink and/or downlink outage has occurred between the base station DU and the UE (See FIG. 1 & Section 3; the gNB-CU receives a message which notifies that the radio link is in temporarily outage and that UP traffic should be sent to the UE via a different radio link); 
transmit a request to a user plane (UP) data processing apparatus to instruct the UP data processing apparatus to retransmit any data protocol units previously transmitted to the UE which were unacknowledged by the UE (See FIG. 1 & Section 3; the gNB-CU forward to gNB-DU the incoming traffic for the UE as well as to forward the PDCP PDUs with SNs indicated by DU2. Thus, the UE will receive UP traffic only via DU1 and it will receive the PDCP PDUs containing all the RLC PDCP PDU that were unsuccessfully delivered).
Ericsson does not explicitly disclose  the CP data processing apparatus comprising processing circuity. 
However, Paladugu from the same field of endeavor discloses the CP data processing apparatus comprising processing circuity (See FIG. 20 & 0268; base station 115 includes a communication manager).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the CP data processing apparatus comprising processing circuity as taught by Paladugu in the system of Ericsson in order to aggregate uplink transmission among multiple cell groups (See abstract; lines 7-8).
Regarding claims 20 & 29: The combination of Ericsson and Paladugu discloses a control plane (CP) data processing apparatus.
Furthermore, Ericsson discloses a control plane (CP) data processing apparatus, wherein the processing circuitry is configured to receive the indication from the base station DU (See FIG. 1 & Section 3; the gNB-CU receives a message which notifies that the radio link is in temporarily outage and that UP traffic should be sent to the UE via a different radio link).
Regarding claims 21 & 30: The combination of Ericsson and Paladugu discloses a control plane (CP) data processing apparatus.
Furthermore, Ericsson discloses a control plane (CP) data processing apparatus, wherein the CP data processing apparatus is collocated with the base station DU (See FIG. 1 & Section 3).
Regarding claims 25 & 34: Ericsson discloses a user plane (UP) data processing apparatus (See FIG. 1 & Section 3: gNB-DU) for synchronizing radio link control (RLC) re-establishment between a user equipment (UE) (See FIG. 1; a user equipment (UE)) and a base station distributed unit (DU) with Packet Data Convergence Protocol (PDCP) data recovery (See FIG. 1 & Section 3; a UE is served by two links via gNB-DU1 and gNB-DU2 with PDCP), the UP data processing apparatus configured to:
receive a request, from a control plane (CP) data processing apparatus (See FIG. 1 & Section 3; the gNB-DU receives to gNB-CU the incoming traffic for the UE as well as to receives the PDCP PDUs with SNs indicated by DU2. Thus, the UE will receive UP traffic only via DU1 and it will receive the PDCP PDUs containing all the RLC PDCP PDU that were unsuccessfully delivered).
to retransmit any data protocol units previously transmitted to the UE which were unacknowledged by the UE; and responsive to receiving the request, retransmit to the UE any data protocol units previously transmitted to the UE which were unacknowledged (corresponding to unsuccessfully delivered) by the UE (See FIG. 1 & Section 3; the gNB-DU receives to gNB-CU the incoming traffic for the UE as well as to receives the PDCP PDUs with SNs indicated by DU2 by allowing the CU to retransmit PDCP PDUs corresponding to partially or totally undelivered RLC SDUs and to retransmits in a centralized way RLC PDU that were unsuccessfully delivered via a failed radio link).
Ericsson does not explicitly disclose the UP data processing apparatus comprising processing circuity configured to:
However, Paladugu from the same field of endeavor discloses the UP data processing apparatus comprising processing circuity (See FIG. 20 & 0268; base station 115 includes a communication manager).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the UP data processing apparatus comprising processing circuity as taught by Paladugu in the system of Ericsson in order to aggregate uplink transmission among multiple cell groups (See abstract; lines 7-8).
Regarding claims 26 & 35: The combination of Ericsson and Paladugu discloses a control plane (CP) data processing apparatus.
Furthermore, Ericsson discloses a control plane (CP) data processing apparatus, wherein the CP data processing apparatus is collocated with the base station DU (See FIG. 1 & Section 3).

18.	Claims 22 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, in view of Paladugu, further in view of Nokia et al. (hereinafter referred as Nokia) NPL Document, “Discussion on additional cause values” Sanya, China, April 16th-20th, 2018 (as disclosed in the IDS).
Regarding claims 22 & 31: The combination of Ericsson and Paladugu disclose all the limitations of the claimed invention with an exception of wherein the indication comprises a UE Context Modification Required message.
However, Nokia from the same field of endeavor discloses the indication comprises a UE Context Modification Required message (See Section 2.2.; UE context modification required message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include UE Context Modification Required message as taught by Nokia in the combined system of Paladugu and Ericsson, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

19.	Claims 23 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, in view of Paladugu, further in view of Samsung et al. (hereinafter referred as Samsung) NPL Document, “Centralized retransmission for multi-connectivity case” Sanya, China, April 16th-20th, 2018 (as disclosed in the IDS).
Regarding claims 23 & 32: The combination of Ericsson and Paladugu disclose all the limitations of the claimed invention with an exception of wherein the processing circuitry is further configured to, responsive to obtaining the indication, generate a radio resource control (RRC) reconfiguration message and transmit the RRC reconfiguration message to the UE.
However, Samsung from the same field of endeavor discloses responsive to obtaining the indication, generate a radio resource control (RRC) reconfiguration message and transmit the RRC reconfiguration message to the UE (See FIG. 2.; RRC conn. reconfig).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include responsive to obtaining the indication, generate a radio resource control (RRC) reconfiguration message and transmit the RRC reconfiguration message to the UE as taught by Samsung in the combined system of Paladugu and Ericsson, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

20.	Claims 24, 27, 33 & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, in view of Paladugu, further in view of ZTE et al. (hereinafter referred as ZTE) NPL Document, “E1 cause values for TS38.463” Montreal, Canada, 2nd -6th July 2018 (as disclosed in the IDS).
Regarding claims 24 & 33: The combination of Ericsson and Paladugu disclose all the limitations of the claimed invention with an exception of wherein the request comprises a Bearer Context Modification Request comprising a PDCP data recovery information element (IE) indicating that PDCP data recovery is requested.
However, ZTE from the same field of endeavor discloses wherein the request comprises a Bearer Context Modification Request comprising a PDCP data recovery information element (IE) indicating that PDCP data recovery is requested (See FIG. 2; Bearer context modification required).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include Bearer Context Modification Request comprising a PDCP data recovery information element (IE) indicating that PDCP data recovery is requested as taught by ZTE in the combined system of Paladugu and Ericsson, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 27 & 36: The combination of Ericsson, Paladugu and ZTE disclose a user plane data processing apparatus.
Furthermore, ZTE discloses a user plane data processing apparatus, wherein the request comprises a Bearer Context Modification Request comprising a PDCP data recovery information element (IE) indicating that PDCP data recovery is requested (See FIG. 2; Bearer context modification required).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include Bearer Context Modification Request comprising a PDCP data recovery information element (IE) indicating that PDCP data recovery is requested as taught by ZTE in the combined system of Paladugu and Ericsson, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).


Conclusion
21.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Byun et al. 2022/0015063 A1 (Title: Method and apparatus for paging for multicast and broadcast service in wireless communication system) (See Abstract, Para. 0113 & 0116-0118).
	B.	Ryu et al. 2021/0211960 A1 (Title: Method for managing PDU session in wireless communication system and device for the same) (See abstract, Para. 0015 & 0088-0093).
	C.	Yoo et al. 2020/0106663 A1 (Title: Apparatus and method for performing dual connectivity in wireless communication system) (See Abstract, Para. 0046, 0050 & claims 1-3).

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469